    ,,..   A0~45B (~ev. 02/08/2019) Judgrrlent in a Criminal Petty Case (Modified)                                                                             Pagel of I \   5
                                                 UNITED STATES DISTRICT COURT
                                                           SOUTHERN DISTRICT OF CALIFORNIA

                                United States of America                                               JUDGMENT IN A CRIMINAL CASE
                                           v.                                                          (For Offenses Committed On or After November I, 1987)



                             Javier Enrique Junco-Centeno                                              Case Number: 3:19-mj-22178

                                                                                                       Antonio F. Yoon
                                                                                                       Defendant's Attorney


           REGISTRATION NO. 85447298
           THE DEFENDANT:
            [:gJ pleaded guilty to count( s) 1 of Complaint
                                                       ~~~----'-~~~~~~~~~~~~~~~~~~~~~~~


            D was found guilty to count(s)
              after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
           Title & Section                      Nature of Offense                                                                        Count Number(s)
           8: 1325                              ILLEGAL ENTRY (Misdemeanor)                                                              1
I
            D The defendant has been found not guilty on count(s)                                  ~~~~~~~~~~~~~~~~~~~




1           D Count(s)                                                                                  dismissed on the motion of the United States.
I
                                                       IMPRISONMENT
                  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
           imprisoned for a term of:

                                          "g[ TIME SERVED                                          D                                         days

             [:gjAssessment: $10 WAIVED [:gj Fine: WAIVED
            [:gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
            the defendant's possession at the time of arrest upon their deportation or removal.
            D Court recommends defendant be deported/removed with relative,                             charged in case


                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
           of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
           imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
           United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                    Thursday, May 30, 2019
                                                           <rm~n
                                                           r~,
                                                           f,
                                                           i;,
                                                              . . ·-~ n
                                                                 '    '
                                                                             ED-'!Gl   . -·-
                                                                                       ~
                                                                 ...... ~'"' ... ·'"'" '.
                                                                                               ,    Date of Imposition of Sentence


           Received _):ff:(J>-='            J               MAY 3 0 2019
                     ./DUSM                                                                         H
                                                   CLEl'lK, U.'.·). DISTRICT COURT
                                                SOUTHE~:-; D;S"i';":.ic·; OF CALIFOHNIA             UNITED STATES MAGISTRATE JUDGE
                                                BY                              DEPUTY


           Clerk's Office Copy                                                                                                                      3:19-mj-22178
